Citation Nr: 1127335	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability as secondary to his previously service-connected right knee disability and assigned a 10 percent evaluation for this disability, effective May 23, 2006-the date on which he filed his claim for service connection.  That March 2007 rating decision additionally denied an increased evaluation for his right knee disability -which was previously service connected and assigned a 10 percent evaluation in an unappealed June 1994 rating decision-and also denied service connection for a lumbar spine and a bilateral hip disorders.  The Veteran timely appealed those issues.

Additionally on appeal is a July 2008 rating decision that denied service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected knee disabilities.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in August 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2010, at which time it was remanded for further development.  That development having been completed, the case has been returned for further appellate review at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a lumbar spine and bilateral hip disorders, both to include as secondary to service-connected bilateral knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee does not demonstrate flexion limited to 45 degrees or less; any impairment in extension; any ankylosis, genu recurvatum, complete removal of cartilage; or, any impairment of the tibia and fibula, though there are episodes of locking and slight instability.  

2.  Throughout the appeal period, the Veteran's left knee does not demonstrate flexion limited to 45 degrees or less; any impairment in extension; any ankylosis, genu recurvatum, complete removal of cartilage; or, any impairment of the tibia and fibula, though there is evidence of arthritis, painful motion and slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for his right knee disability, beginning May 23, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2010).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2010).

3.  Resolving doubt in favor of the Veteran, the criteria for a separate 10 percent evaluation right knee instability, beginning May 23, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2), 4.7, 4.71a, Diagnostic Code 5257 (2010).

4.  Resolving doubt in favor of the Veteran, the criteria for a separate 10 percent evaluation left knee instability, beginning May 23, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his left knee disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

With respect to the increased evaluation for his right knee disorder, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Here, the Veteran was sent November 2006 and May 2008 letters explaining that he had to demonstrate a worsening or increase in severity of the disability and the effect that worsening has on his employment, as well as general notice regarding how disability ratings and effective dates are assigned; the May 2008 letter additionally provided the relevant diagnostic codes under which the bilateral knee disabilities would be rated.  These letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify as to either of the Veteran's knee disabilities.  Moreover, to the extent that complete notice was not accomplished until after issuance of the adverse determination on appeal, the matter was thereafter readjudicated, curing the timing defect.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at an August 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

In this case, the Veteran was initially service-connected for a right knee disability in an unappealed June 1994 rating decision, at which time he was assigned a 10 percent evaluation.  He filed a claim for an increased evaluation on May 23, 2006.  At that same time, he filed his claim for service connection for a left knee disability as secondary to his right knee disability.  

Both the left and right knees are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  

Additionally, as to the right knee disability, the Board notes that in non-initial claims for increase, an effective date of an increased evaluation can be assigned up to one year prior to the Veteran's filing of a claim for increase, as long as such an increase in evaluation is factually ascertainable during that one-year period.  See 38 C.F.R. § 3.400(o)(2) (2010).  The Board's review of the record in this case was undertaken with such in mind.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Veteran's VA treatment records through 2010 demonstrate intermittent treatment for bilateral knee pain, with more consistent complaints of pain and treatment in 2009 and 2010.  The Veteran was prescribed Tramadol for his pain in 2009, and switched to hydrocodone in 2010.

Following the Veteran's claim for increased evaluation, he underwent a VA examination in December 2006.  He reported that his right knee became painful during service and osteochondritis dissecans was discovered, resulting in a 1954 open medial arthrotomy during military service.  He stated that he has had right knee pain since that time, and that his left knee progressively became more painful over time from gait compensation due to his service-connected right knee.  

On examination, the Veteran's gait was significantly antalgic, with an obvious favoring of his right knee, which he was careful not to flex while walking.  He could perform deep knee bends during the examination, but had to move slowly and carefully "to prevent catching or clicking."  The Veteran's knees did not demonstrate any locking or instability during examination.  Lachman's and drawer tests were negative, as was McMurray's testing and varus/valgus stress testing bilaterally.  There was significant crepitus in the right knee.  He had extension to 0 degrees and flexion to 130 degrees bilaterally, without any Deluca factors or limitations of any kind noted after repetition.  The diagnosis was progressively worsening advanced degenerative joint disease (DJD) of the right knee and mild to moderate functional DJD of the left knee.  He was also diagnosed with an antalgic gait that was most likely caused by the right knee disability.

The Veteran underwent another VA examination in April 2009.  He was using a cane for ambulation, though he was not weight bearing on the cane.  He again complained of right knee pain since service with progressively worsening left knee pain due to gait compensation.  On examination, the Veteran's knees did not demonstrate any locking, giving out, or effusion.  Lachman's, drawer and McMurray's testing were all negative.  Extension was to 0 degrees and flexion was to 140 degrees bilaterally, without any springy block to full extension.  Repetition did not demonstrate any additional loss due to pain, weakened motion, excessive fatigability, incoordination or flaring.  The Veteran was diagnosed with bilateral DJD of his knees with a mild alteration of his gait to compensate.

During his hearing in August 2010, the Veteran indicated that he has bilateral knee pain, worse in his right knee than his left.  He further stated that his right knee would lock up, particularly when standing, and would also collapse.  This would cause him to trip if he was unprepared.   He stated that his left knee was painful, but did not lock up on him.  Additionally, he stated that his knees would "collapse," causing him to fall, and indicated the last such episode occurred three days prior to the hearing.   He added that he walked around his house using chairs and other objects for aid in balance and to keep from falling down.  He used a cane for ambulation at the hearing, and commented that he sometimes uses a knee brace as well.  He medicated with sports cream and Tramadol.  In the past he had used both hydrotherapy and physical therapy with some success.

Finally, the Veteran underwent a VA examination in January 2011.  He had last worked in 2007 for a security company at a local hospital, at which time he was forced to retire at the age of 72 because of restructuring and downsizing.  He did not retire for medical reasons.  He additionally indicated that he currently was his disabled wife's full-time caretaker.  He did all the driving, cooking, housekeeping and attended to her every day.  He walked approximately one to two miles a day, and completed all of his activities of daily living, including tending a garden in the last year.  He also went fishing three times.  He could walk about half a block before he has to stop, primarily due to right knee pain, and that he was limited in standing for approximately 15 minutes due to right knee pain.  He was also limited to climbing one flight of stairs, could drive no more than one hour at a time and could lift no more than 10 pounds due to knee pain.  

On examination, the Veteran walked with a limp due to right knee pain and used a cane for ambulation.  He could squat a third of the way down but could not continue to lower himself due to pain in the anterior of his knees.  Bilaterally, he could extend his knee to 0 degrees and flex each knee to 135 degrees.  The knees were both stable with good end points, stressing the collaterals at 0 and 30 degrees, though there was approximately 3-4 degrees of laxity noted in the left knee.  Both knees were stable on stress testing, with negative McMurray's testing.  There was no additional limitation on repetitive testing and on passive testing he did not have any additional limitation of motion due to pain, weakness, lack of endurance, incoordination or effort.  He had no significant painful motion during weight bearing and was without any spasms, focal weakness or localized tenderness.  There was no guarding or fear of injuring his knees, and they showed no atrophy, deformity or malalignment.  The Veteran did not have any incoordination, instability or subluxation, abnormal posture, abnormal movement, or ankylosis of his knees.

Based on the foregoing evidence, the Board finds that a 20 percent evaluation for the Veteran's right knee and two separate evaluations for his right and left knee instability are warranted.  However, an evaluation in excess of the 10 percent already assigned for the arthritic component of his left knee disability is not warranted.

The Board notes that the Veteran's current 10 percent evaluations for his right and left knee contemplate his bilateral osteoarthritis.  A higher evaluation under Diagnostic Code 5010 is not available because there are not two major joints involved.  Thus, the Board turns to consideration of limitation of the affected joints, here under Diagnostic Codes 5260 and 5261.

The Board notes that the Veteran's extension is normal bilaterally throughout the appeal period, as demonstrated by the numerous examinations of record.  See 38 C.F.R. § 4.71a, Plate II.  Such normal and full extension does not allow for a higher evaluation under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Similarly, the range of motion findings of record fail to demonstrate flexion limited to 30 degrees, precluding a higher evaluation under Diagnostic Code 5260.

Additionally, the Veteran is not entitled to separate evaluations for both flexion and extension in this case.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (holding that a claimant who has both limitation of flexion and limitation of extension of the same leg, to compensable levels, must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg).  Indeed, while the Veteran demonstrates some loss of motion in flexion, such loss of range of motion is not to 45 degrees or worse.  Thus, the record does not establish limitation of both flexion and extension to compensable levels, precluding assignment of separate ratings on this basis.

Furthermore, the Board has considered the applicability of other diagnostic codes, but notes that the record fails to show any ankylosis of either knee; complete removal of any cartilage in either knee; any impairment of the tibia and fibula of either knee, including mal- or nonunion of those bones; or, genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.

However, the Veteran's testimony provided at his August 2010 hearing revealed that his right knee would lock up on him, causing him to trip and fall while walking.  He stated, however, that his left knee did not lock up on him.  Despite the clinical evidence demonstrating no locking during examinations throughout the appeal period, the Board finds that the Veteran's lay testimony is competent, credible and more probative as to his day-to-day disability picture.  

As such, the Board finds that the Veteran's right knee symptomatology is more analogous to the criteria demonstrating dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion of the joint as set forth under Diagnostic Code 5258.  The Board notes that the Veteran's own testimony does not specifically note any effusion or locking of his left knee at any time throughout the appeal period.  Accordingly, the Board finds that the Veteran's right knee disability more closely approximates the criteria applicable to a 20 percent evaluation under Diagnostic Code 5258.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.

Additionally, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Such has been demonstrated in this case, and therefore, the Board must consider the propriety of a separate evaluation under Diagnostic Code 5257 for the period in question.  

In this case, the Board notes that the clinical evidence of record demonstrates no laxity of the right knee throughout the appeal period and only a slight 3-4 degree of laxity of the left knee in the January 2011 VA examination.  

However, the Veteran competently and credibly testified in his August 2010 hearing, and stated several times in his examinations, that he is unstable and unable to balance on his right knee, which necessitates his using a cane to ambulate.  The Board notes that throughout the appeal period, the Veteran was shown to use a cane for ambulation.  Further, he was repeatedly noted as having an antalgic gait as a result of compensating for his knee disabilities.  

In light of this clinically noted laxity in the left knee and the lay testimony as to instability of the right knee, the Board finds that the evidence of record is demonstrative of slight instability of each knee.  Accordingly, the Board finds that a separate 10 percent evaluation for each knee is warranted on this evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97.

While the Board grants the Veteran an increased evaluation to 20 percent and a separate 10 percent evaluation in this case for his right knee disability, the clinical evidence of record for the one year period prior to the Veteran's filing for an increased evaluation does not demonstrate any locking or instability symptomatology.  In fact, the Board notes scant, if any, treatment for any right knee symptomatology until after 2007 when he retired from working and after he had already filed for increase.  Accordingly, the Board is assigns May 23, 2006, as the date of those increased evaluations in this case.  See 38 C.F.R. § 3.400(o)(2).

In short, the Board notes that the Veteran's right knee does not demonstrate flexion limited to 45 degrees or less; any impairment in extension; or, any ankylosis, genu recurvatum, complete removal of cartilage, or any impairment of the tibia and fibula are demonstrated during the appeal period.  However, the right knee does demonstrate episodes of locking and slight instability during the appeal period.  Likewise, the left knee does not demonstrate flexion limited to 45 degrees or less; any impairment in extension; or, any ankylosis, genu recurvatum, complete removal of cartilage, or any impairment of the tibia and fibula, though slight instability of the left knee is demonstrated during the appeal period.

Accordingly, the Board assigns a 20 percent evaluation for the Veteran's right knee, beginning May 23, 2006-the date on which he filed his claim for increase-but denies an increased evaluation for the left knee.  Separate 10 percent evaluations for slight instability of the bilateral knees have also been demonstrated throughout the appeal period and such evaluations are assigned on May 23, 2006 as well.  See 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261.

Finally, there is no basis for assignment of a separate rating for residuals of the Veteran's right knee surgical scar.  Indeed, as noted at the April 2009 VA examination, the scar was nontender and healed.  No symptomatology was noted by the Veteran.  Moreover, while the Veteran mentioned his scar at his August 2010 Board hearing, he did not complain of any associated symptoms.  Thus, a separate grant of service connection for the right knee scar is not warranted here.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his bilateral knee disabilities.  Rather, the record reflects that he retired due to restructuring at his company, and he specifically noted that he was not medically retired.  Since there is no evidence of record showing that the Veteran's bilateral knee disabilities cause him to be unable to secure and follow substantially gainful employment, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation of 20 percent for the Veteran's right knee disability is granted, beginning May 23, 2006, subject to the regulations controlling the payment of monetary benefits.

An evaluation in excess of 10 percent for the Veteran's left knee disability is denied.

A separate 10 percent evaluation for the Veteran's right knee instability is granted, effective May 23, 2006, subject to the regulations controlling the payment of monetary benefits.

A separate 10 percent evaluation for the Veteran's left knee instability is granted, effective May 23, 2006, subject to the regulations controlling the payment of monetary benefits.


REMAND

Additional development is required with respect to the remaining issues on appeal.  Indeed, while the Veteran failed to respond to a December 2010 letter seeking further information about his Workers Compensation claim, VA did not substantially comply with the previous Board remand as no search for any records, or any negative response appears to have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Additionally, the Board is unable, based on the record, to ascertain whether all steps have been taken by VA in order to fully assist the Veteran in obtaining these potentially relevant documents.  Thus, on remand, the Board finds that all efforts to obtain such records should be completed and fully documented, and if such are not able to be obtained then VA must note that further attempts to obtain these documents would be futile.  

Regarding the January 2011 VA examination of the lumbar spine and bilateral hips, the examiner stated that it "would be speculation for me to identify an injury or event" in service that "would cause his intermittent exertional lumbar strain and age-related changes."  He further opined that the Veteran's bilateral hip disorder was the result of his 2005 on-the-job injury and was not due to either military service or his service-connected knee disorders.  

The Board notes that the examiner's opinion as to the lumbar spine is inadequate and fails to properly follow the Board's previous remand by giving a supporting rationale for his opinion as to speculation.  See Stegall, supra.  Moreover, both opinions as to lumbar spine and bilateral hip disorders fail to address whether the Veteran's claimed disorders were at all aggravated by the Veteran's service-connected knee disorders.  Accordingly, the Board finds that another VA examination should be afforded the Veteran on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Roseberg VA Medical Center, or any other VA medical facility that may have treated the Veteran since April 2011 and associate those documents with the claims file.

2.  Ask the Veteran for information pertaining to his claim for Worker's Compensation benefits in 2005.  Even in the absence of a response from the Veteran, attempt to obtain from the State of Oregon the records pertinent to his claim for Worker's Compensation benefits, as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  

Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar spine and bilateral hip disorders are related to military service or his service-connected bilateral knee disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine and bilateral hip disorders found, including any arthritic conditions thereof, as well as bilateral trochanteric bursitis.


The examiner should then state opine as to the following:

(a) Whether the Veteran's lumbar spine disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, including the noted bruised coccyx and spinal bifida occulta noted in May 1959.

(b) Whether the Veteran's lumbar spine disorder more likely, less likely, or at least as likely as not is due to the service-connected bilateral knee disorders, including any altered gait or mechanics of movement related to those disabilities.

(c) Whether the Veteran's lumbar spine disorder more likely, less likely, or at least as likely as not is permanently aggravated beyond the normal progression of that disease by the Veteran's service-connected bilateral knee disorders, including any altered gait or mechanics of movement related to those disabilities.  

If any aggravation is noted, then the examiner should state the baseline level of symptomatology and quantify, if possible, the amount of aggravation caused by the Veteran's bilateral knee disorders.  In so doing, the examiner may rely on medical evidence of record, as well as the Veteran's statements as to the nature, frequency, and severity his observable symptoms over time.

(d) Whether the Veteran's bilateral hip disorders, including any trochanteric bursitis condition thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, including the noted bruised coccyx and spinal bifida occulta noted in May 1959.  

The examiner should also discuss whether the Veteran's bilateral hip disorders are due to his service-connected bilateral knee or lumbar spine disorders, including any altered gait or mechanics of movement related to those disabilities, as well as his Worker's Compensation injury in 2005.

(e) Whether the Veteran's bilateral hip disorders more likely, less likely, or at least as likely as not is permanently aggravated beyond the normal progression of that disease by the Veteran's service-connected bilateral knee disorders, including any altered gait or mechanics of movement related to those disabilities.  

If any aggravation is noted, then the examiner should state the baseline level of symptomatology and quantify, if possible, the amount of aggravation caused by the Veteran's bilateral knee disorders.  In so doing, the examiner may rely on medical evidence of record, as well as the Veteran's statements as to the nature, frequency, and severity his observable symptoms over time.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the claims of service connection for a lumbar spine disorder and bilateral hip disorders, both to include as secondary to service-connected bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


